Case: 09-60614     Document: 00511095561          Page: 1    Date Filed: 04/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 29, 2010
                                     No. 09-60614
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CARLOS DAVID GONZALEZ-RUIZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 792 066


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Carlos David Gonzalez-Ruiz (Gonzalez) petitions this court for review of
an order of the Board of Immigration Appeals (BIA) vacating the Immigration
Judge’s (IJ) grant of his application for discretionary relief in the form of
cancellation of removal under § 240A of the Immigration and Nationality Act
(INA) and 8 U.S.C. § 1229b(b)(1).            Gonzalez asserts that the BIA erred in
reversing the IJ’s decision because the BIA failed to engage in a substantive
review of the facts as the IJ had done. He also maintains, however, that the BIA

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60614    Document: 00511095561 Page: 2         Date Filed: 04/29/2010
                                 No. 09-60614

reviewed the facts de novo but failed to consider many positive factors that
weighed in favor of granting relief.
      To the extent that Gonzalez challenges the BIA’s discretionary denial of
relief, we lack jurisdiction to consider this contention.           See 8 U.S.C.
§ 1252(a)(2)(B); Delgado-Reynua v. Gonzales, 450 F.3d 596, 599-600 (5th Cir.
2006). Gonzalez attempts to circumvent this jurisdictional limitation by arguing
that his claim concerning the BIA’s method of analysis presents a legal question.
This argument is unavailing. See Delgado-Reynua, 450 F.3d at 599-600; see also
Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007) (holding that the court lacked
jurisdiction over a claim that the agency failed to consider all relevant factors in
denying cancellation of removal).       Gonzalez’s petition for review is thus
DISMISSED for want of jurisdiction.




                                         2